Exhibit 10.56

 

Execution Copy

 

Agreement for Standby Letters of Credit (this “Agreement”)

In consideration of the issuance by Citibank, N.A. (“Citibank”) of irrevocable
standby or direct pay letters of credit (collectively, the “Credits” and
individually, a “Credit”) substantially in accordance with the terms and
conditions provided by Legg Mason, Inc., a Maryland corporation (“LM”) and The
Baltimore Company, a Maryland corporation (“Baltimore”; together with LM, the
“Applicants”) on the applications corresponding hereto (the “Applications”) or
as otherwise requested by Applicants in writing, and as the same may be amended
from time to time, Applicants unconditionally jointly and severally agree with
Citibank as follows:

 

1. Reimbursement.

Applicants will, jointly and severally, reimburse Citibank, on demand, for the
amount of each payment Citibank makes against a corresponding demand under each
Credit. Reimbursement shall be due on the day on which Citibank makes such
payment under each Credit.

 

2. Commissions, Fees, Charges and Expenses.

Applicants will, jointly and severally, pay Citibank (a) commissions and fees on
each Credit at such rates and times as set forth in the fee letter dated as of
the date hereof (as amended from time to time, the “Fee Letter”) between
Applicants and Citibank, and (b) on demand, all reasonable out-of-pocket
expenses which Citibank may pay or incur in connection with each Credit.

 

3. Payments; Interest on Past Due Amounts; Computations.

All amounts due from Applicants shall be paid to Citibank at 399 Park Avenue,
New York, New York 10043 (or such other address notified to Applicants in
writing), without defense, set-off, cross-claim or counterclaim of any kind, in
U.S. Dollars and in same day funds, provided that if the amount due is based on
Citibank’s payment in a currency other than U.S. Dollars, Applicants will,
jointly and severally, pay the equivalent of such amount in U.S. Dollars
computed at Citibank’s market selling rate for cable transfers to the place
where, and in the currency in which, Citibank paid such amount, or, at
Citibank’s reasonable request in accordance with normal banking procedures,
Applicants will, jointly and severally, pay in such other currency, place, form
and manner as Citibank finds reasonably acceptable. Applicants’ obligations to
make payments in U.S. Dollars shall not be satisfied by any tender, or any
recovery by Citibank pursuant to any judgment, which is

expressed in or converted into any currency other than U.S. Dollars, except to
the extent that Citibank may in accordance with normal banking procedures
convert such currency on the Business Day after such tender or recovery into
U.S. Dollars in the full amount of U.S. Dollars payable under this Agreement.
Any amount not paid when due shall bear interest until paid in full at a daily
fluctuating interest rate per annum equal to two percent per annum above the
rate of interest announced publicly from time to time by Citibank in New York as
Citibank’s Base Rate. After an Event of Default shall have occurred and be
continuing, each Applicant authorizes Citibank to charge any account of such
Applicant for any amount when due in accordance with Section 17. Unless
otherwise agreed in writing as to any Credit and subject to any other provision
of this Agreement, all computations of commissions, fees and interest shall be
based on a 360-day year and actual days elapsed.

 

4. Additional Costs.

If Citibank determines that the introduction or effectiveness of, or any change
in, any law or regulation or compliance with any guideline or request from any
central bank or other government or quasi-government authority (whether or not
having the force of law) affects or would affect the amount of capital or
reserves required or expected to be maintained by Citibank or any corporation
controlling Citibank and Citibank determines that the amount of such capital or
reserve is increased by or based upon the existence of any Credit, then
Applicants shall, jointly and severally, pay Citibank on demand from time to
time additional amounts sufficient in Citibank’s judgment to compensate for the
increase. Citibank’s certificate as to amounts due shall be conclusive, in the
absence of manifest error.


 

(continued)

 

1



--------------------------------------------------------------------------------

 

5. Taxes.

All payments made to Citibank shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges,
or withholdings, and all related liabilities, excluding income taxes imposed by
the jurisdiction of Citibank’s head office or the office issuing any Credit (all
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities are called “Taxes”). If any Taxes shall be required by law to be
withheld or deducted from or in respect of any sum payable under this Agreement,
(a) the sum payable under this Agreement shall be increased as may be necessary
so that after making all required withholding or deductions Citibank receives an
amount equal to the sum Citibank would have received had no such withholding or
deductions been required, (b) Applicants shall be jointly and severally
responsible for payment of the amount to the relevant taxing authority,
(c) Applicants shall jointly and severally indemnify Citibank on demand for any
Taxes paid by Citibank and any liability (including penalties, interest and
expenses) arising from such payment or in respect of such Taxes, whether or not
such Taxes were correctly or legally asserted, and (d) Applicants shall provide
Citibank with the original or a certified copy of the receipt evidencing each
Tax payment within 30 days of the tax payment date.

 

6. Indemnification.

Applicants will jointly and severally indemnify and hold Citibank and its
officers, directors, affiliates, employees, attorneys and agents (each, an
“Indemnified Party”) harmless from and against any and all claims, liabilities,
losses, damages, costs and expenses, including reasonable attorneys’ fees and
disbursements, other dispute resolution expenses (including reasonable fees and
expenses in preparation for a defense of any investigation, litigation or
proceeding) and costs of collection that arise out of or in connection with:
(a) the issuance of any Credit, (b) any payment or action taken or omitted to be
taken in connection with any Credit (including any action or proceeding seeking
(i) to restrain any drawing under any Credit, (ii) to compel or restrain the
payment of any amount or the taking of any other action under any Credit,
(iii) to compel or restrain the taking of any action under this Agreement, or
(iv) to obtain similar relief (including by way of interpleader, declaratory
judgment, attachment or otherwise), regardless of who the prevailing party is in
any such action or proceeding) or (c) the enforcement of this Agreement, except
in each of (a) through (c) above, to the extent such claim, liability, loss,
damage,

cost or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. Applicants will, jointly and severally, pay on
demand from time to time all amounts owing under this section.

 

7. Obligations Absolute.

Applicants’ obligations under this Agreement (the “Obligations”) shall be
unqualified, irrevocable and payable in the manner and method provided for under
this Agreement irrespective of: (i) any lack of validity or enforceability of
this Agreement, any Credit, or any other agreement, application, amendment,
guaranty, document, or instrument relating thereto, (ii) any change in the time,
manner or place of payment of or in any other term of all or any of the
Obligations of any Applicant or the obligations of any person or entity that
guarantees the Obligations, (iii) the existence of any claim, set-off, defense
or other right that any Applicant may have at any time against any beneficiary
or any transferee of any Credit (or any person or entity for whom any such
beneficiary or transferee may be acting), Citibank or any other person or
entity, whether in connection with any transaction contemplated by this
Agreement or any unrelated transaction, or any claim by Citibank or any
Applicant against the beneficiary of any Credit for breach of warranty, (iv) any
exchange, release or non-perfection of any collateral or release or amendment or
waiver of or consent to departure from the terms of any guarantee or security
agreement, for all or any of the Obligations, (v) any draft, or other document
presented under any Credit being forged, fraudulent or invalid or any statement
therein being untrue or inaccurate, (vi) any failure by Citibank to issue any
Credit (or any amendment thereto) in the form requested by or agreed with
Applicants, unless Citibank receives written notice from Applicants of such
failure within three business days after Applicants shall have received a copy
of such Credit (or such amendment) and such failure is material and
consequential, (vii) any previous Obligation, whether or not paid, arising from
Citibank’s payment against any draft, certificate or other document which
appeared on its face to be signed or presented by the proper party but was in
fact signed or presented by a party posing as the proper party, (viii) payment
by Citibank under any Credit against presentation of a draft or other document
that does not comply with the terms and conditions of such Credit unless
Citibank receives written notice from Applicants


 

(continued)

 

2



--------------------------------------------------------------------------------

of such discrepancy within five business days following Applicants’ receipt of
such draft or other document, and (ix) any action or inaction taken or suffered
by Citibank or any of its affiliates or correspondents in connection with any
Credit or any relevant draft, certificate or other document, if taken in Good
Faith (as defined in Article 5 of the New York Uniform Commercial Code).

 

8. Limitations of Liability.

Without limiting any other provision of this Agreement, Citibank: (i) may rely
upon any oral, telephonic, telegraphic, facsimile, electronic, written or other
communication believed in Good Faith to have been authorized by any Applicant,
whether or not given or signed by an authorized person, (ii) shall not be
responsible for errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document in connection with any Credit,
whether transmitted by courier, mail, telex, any other telecommunication, or
otherwise, or for errors in interpretation of technical terms or in translation
(and Citibank and its correspondents may transmit Credit terms without
translating them), (iii) shall not be responsible for the identity or authority
of any signer or the form, accuracy, genuineness, falsification or legal effect
of any draft, certificate or other document presented under any Credit if such
draft, certificate or other document on its face appears to comply with the
terms and conditions of such Credit, (iv) shall not be responsible for any acts
or omissions by or the solvency of the beneficiary of any Credit, (v) may accept
or pay as complying with the terms and conditions of any Credit any draft,
certificate or other document appearing on its face (A) substantially to comply
with the terms and conditions of such Credit, (B) to be signed or presented by
or issued to any successor of the beneficiary or any other person in whose name
such Credit requires or authorizes that any draft, certificate or other document
be signed, presented or issued, including any administrator, executor, personal
representative, trustee in bankruptcy, debtor in possession, liquidator,
receiver, or successor by merger or consolidation, or any other person or entity
purporting to act as the representative of or in place of any of the foregoing,
or (C) to have been signed, presented or issued after a change of name of any
such beneficiary, (vi) may disregard (A) any requirement stated in any Credit
that any draft, certificate or other document be presented to it at a particular
hour or place and (B) any discrepancies that do not reduce the value of the
relevant beneficiary’s performance to any Applicant in any transaction
underlying any Credit, (vii) may

accept as a “draft” any written or electronic demand or other request for
payment under any Credit, even if such demand or other request is not in the
form of a negotiable instrument, (viii) shall not be responsible for the
effectiveness or suitability of any Credit for any Applicant’s purpose, or be
regarded as the drafter of such Credit regardless of any assistance that
Citibank may, in its discretion, provide to any Applicant in preparing the text
of such Credit or amendments thereto, (ix) shall not be liable to any Applicant
for any consequential or special damages, or for any damages resulting from any
change in the value of any foreign currency, services or goods or other property
covered by any Credit, (x) may assert or waive application of any UCP or ISP (in
each case, as defined below) article primarily benefiting bank issuers, (xi) may
honor a previously dishonored presentation under any Credit, whether pursuant to
court order, to settle or compromise any claim that it wrongfully dishonored or
otherwise and shall be entitled to reimbursement to the same extent as if it had
initially honored plus reimbursement of any interest paid by it and (xii) is
authorized (but shall not be required) to disregard any non-documentary
conditions stated in any Credit. None of the circumstances described in this
section shall place Citibank or any of its affiliates or correspondents under
any resulting liability to any Applicant.

 

9. Independence.

Applicants acknowledge that the rights and obligations of Citibank under each
Credit are independent of the existence, performance or nonperformance of any
contract or arrangement underlying such Credit, including contracts or
arrangements between Citibank and Applicants and between Applicants and the
beneficiary of any Credit. Citibank shall have no duty to notify Applicants of
its receipt of a demand presented under any Credit or of its decision to honor
such demand. Citibank may, without incurring any liability to Applicants or
impairing its entitlement to reimbursement under this Agreement, honor any
Credit despite notice from Applicants of, and without any duty to inquire into,
any defense to payment or any adverse claims or other rights against the
beneficiary of such Credit or any other person. Citibank shall have no duty to
request or require the presentation of any document, including any default
certificate, not required under the terms and conditions of any Credit. Citibank
shall have no duty to seek any waiver of discrepancies from Applicants, nor any
duty to grant any waiver of discrepancies that any


 

(continued)

 

3



--------------------------------------------------------------------------------

Applicant approves or requests. Citibank shall have no duty to extend the
expiration date or term of any Credit or to issue any replacement letter of
credit on or before the expiration date of such Credit or the end of such term.

 

10. Transfers.

If, at Applicants’ request, any Credit is issued in transferable form, Citibank
shall have no duty to determine the proper identity of anyone appearing in any
transfer request, draft, or other document as transferor or transferee, nor
shall Citibank be responsible for the validity or correctness of any transfer.

 

11. Extensions and Modifications of any Credit.

This Agreement shall be binding upon Applicants with respect to any extension or
modification of any Credit made at any Applicant’s request or with any
Applicant’s written consent. Applicants’ Obligations shall not be reduced or
impaired in any way by any agreement by Citibank and the beneficiary of any
Credit extending Citibank’s time to honor or to give notice of discrepancies.

 

12. Collateral.

The parties hereto acknowledge that under (i) a certain pledge agreement dated
as of the date hereof (as amended from time to time, the “Pledge Agreement”)
between Citibank and Baltimore, certain collateral has been pledged to Citibank
as security for the Obligations and (ii) a certain control agreement dated as of
the date hereof (as amended from time to time, the “Control Agreement”; together
with this Agreement, the Fee Letter and the Pledge Agreement, the “Loan
Documents”) among Citibank, Baltimore and Citigroup Global Markets Inc., control
over a certain securities account has been granted to Citibank. Baltimore agrees
to comply with all the terms and covenants under the Pledge Agreement and the
Control Agreement.

 

13. Covenants of Applicants.

Applicants will (a) comply with all U.S. and non-U.S. laws, regulations and
rules (including foreign exchange control regulations) now or later applicable
to each Credit, transactions related to such Credit, or Applicants’ execution,
delivery and performance under this Agreement, and deliver to Citibank, upon
reasonable request, reasonably satisfactory evidence of such compliance,
(b) deliver to Citibank, upon reasonable request, independently audited
financial statements of LM and other information concerning LM’s

financial condition and business operations, (c) permit Citibank to inspect
their books and records on reasonable notice and (d) inform Citibank immediately
upon any Applicant becoming aware of the occurrence of an Event of Default (as
defined below).

 

14. Representations and Warranties of Applicants.

Each Applicant represents and warrants that (a) it is validly existing and in
good standing under the laws of the jurisdiction in which it is organized,
(b) the execution, delivery and performance by the Applicants of this Agreement
and the other Loan Documents are within its respective powers, have been duly
authorized, do not contravene any contract binding on or affecting it or any of
its respective properties, do not violate any applicable law or regulation, and
do not require any notice, filing or other action to or by any governmental
authority, (c) this Agreement is valid and binding upon Applicants, (d) the
financial statements most recently received by Citibank from LM fairly present
LM’s financial condition in accordance with generally accepted accounting
principles, and there has been no material adverse change in the business,
financial condition or operations of LM and its subsidiaries, taken as a whole,
since the date of such financial statements; and (e) there is no pending or
threatened action which may materially adversely affect its financial condition
or business or which purports to affect the validity or enforceability of this
Agreement, any Credit or any transaction related to any Credit. Each request by
any Applicant for any Credit or any amendment thereto shall constitute its
representation and warranty that the foregoing statements are true and correct
as if made on the date of such request.

 

15. Default.

Each of the following shall be an “Event of Default” under this Agreement:
(a) any Applicant’s failure to pay when due any obligation owing to Citibank
under Section 1 or, within five Business days after the same becomes due, any
other obligation owing to Citibank or its subsidiaries or affiliates (under this
Agreement or any other Loan Document), (b) (i) any Applicant’s failure to
perform or observe Section 13(d) or any covenant or obligation contained in the
Fee Letter or Section 5 of the Pledge Agreement and (ii) any Applicant’s failure
to perform or observe any other term or covenant of this Agreement or any other
Loan Document and such failure has continued for 30 days after notice thereof by


 

(continued)

 

4



--------------------------------------------------------------------------------

Citibank to such Applicant, (c) any Applicant’s breach of any representation or
warranty made in this Agreement, any other Loan Document or any other document
delivered by it in connection with this Agreement, (d) any Applicant’s
dissolution or termination, (e) institution by any Applicant of any proceeding
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the appointment of a receiver, trustee, or other similar
official for such Applicant or for any substantial part of its property, or
institution of any similar proceeding against any Applicant without such
Applicant’s consent, which continues undismissed or unstayed for sixty
(60) calendar days, (f) any actual or threatened seizure, vesting or
intervention by or under authority of a government by which any Applicant’s
management is displaced or its authority or control of its business is
curtailed, (g) attachment or restraint of any funds or other property which may
be in, or come into, the possession or control of Citibank or of any third party
acting on Citibank’s behalf, for the account or benefit of any Applicant, or the
issuance of any order of any court or other legal process against the same,
(h) the occurrence of any of the above events with respect to any person or
entity which has heretofore or hereafter guaranteed or provided any collateral
security for any of the Obligations, or (i) if at 5:00 p.m. New York time on
December 28, 2007, or at any time thereafter, the aggregate face amount of all
outstanding Credits at such time (less any amounts drawn thereunder for which
Citibank has been reimbursed pursuant to this Agreement) exceeds the aggregate
outstanding principal amount of all cash and U.S. Securities (as defined below)
credited to the Account (as defined in the Control Agreement) at such time. As
used above, “U.S. Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof.

 

16. Remedies.

If any Event of Default shall have occurred and be continuing, the amount of
each Credit as well as any or all Obligations, whether or not matured or
contingent, shall, at Citibank’s option, become due and payable immediately
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by Applicants; provided, however, that in the event of
an actual or deemed

entry of an order for relief with respect to any Applicant under applicable
bankruptcy law, the amount of each Credit and all Obligations shall
automatically become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by Applicants.

 

17. Set-off.

If any Event of Default shall occur and be continuing, Citibank may set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Citibank or
any of its affiliates to or for the credit or the account of any Applicant
(“Deposits”) against any and all of the Obligations, irrespective of whether or
not Citibank shall have made any demand under this Agreement and although such
Deposits or Obligations may be unmatured or contingent. Citibank’s rights under
this section are in addition to other rights and remedies (including other
rights of set-off) that Citibank may have under this Agreement or applicable
law.

 

18. Waiver of Immunity.

Each Applicant acknowledges that this Agreement is, and each Credit will be,
entered into for commercial purposes and, to the extent that any Applicant now
or later acquires any immunity from jurisdiction of any court or from any legal
process with respect to itself or its property, each Applicant now irrevocably
waives its immunity with respect to the Obligations.


 

 

(continued)

 

5



--------------------------------------------------------------------------------

 

19. Notices; Co-Applicants; Interpretation; Severability.

Notices shall be effective, if to any Applicant, when sent to its address
indicated below the signature line and, if to Citibank, when received at 399
Park Avenue, New York, New York 10043, with a copy to Citicorp North America,
Inc., 3800 Citibank Center, Tampa FL 33610, or as to either party, such other
address as either may notify the other in writing. Notices to the beneficiary of
each Credit shall be effective when sent to the address maintained in Citibank’s
letter of credit records for such beneficiary, and Applicants agree, jointly and
severally, to hold Citibank harmless with respect to any claim by the
beneficiary of any Credit of non-receipt of such a notice. Each Applicant shall
be jointly and severally liable for all Obligations and waives any defense that
might otherwise be available to a guarantor of such Obligations. Each Applicant,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Applicant, with respect to the payment and performance of all of the
Obligations. Notices from Citibank in connection with this Agreement or any
Credit to any Applicant and notices from, or the consent of, any Applicant in
connection with this Agreement or any Credit shall be sufficient to bind all
Applicants. Headings are included only for convenience. The term “including”
means “including without limitation.” If any provision of this Agreement is held
illegal or unenforceable, the validity of the remaining provisions shall not be
affected.

 

20. Successors and Assigns.

This Agreement shall be binding upon each Applicant and its successors and
permitted assigns, and shall inure to the benefit of and be enforceable by
Citibank, its successors and assigns. No Applicant shall voluntarily transfer or
otherwise assign any of its obligations under this Agreement. Citibank may
transfer or otherwise assign its rights and obligations under this Agreement, in
whole or in part, and shall be forever relieved from any liability with respect
to the portion of Citibank’s rights or obligations transferred or assigned. Each
Applicant acknowledges that information pertaining to such Applicant as it
relates to this Agreement or any Credit may be disclosed to (actual or
potential) transferees, assignees, affiliates, contractors or, if required by
law, court order or mandate, government authorities. This Agreement shall not be
construed to confer any right or benefit upon any person or entity other than
Applicants and Citibank and their respective successors and permitted assigns.

 

21. Modification; No Waiver.

None of the terms of this Agreement may be waived or amended except in a writing
signed by the party against whose interest the term is waived or amended.
Forbearance, failure or delay by Citibank in the exercise of a remedy shall not
constitute a waiver, nor shall any exercise or partial exercise of any remedy
preclude any further exercise of that or any other remedy. Any waiver or consent
by Citibank shall be effective only in the specific instance and for the
specific purpose for which it is given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent.

 

22. Multiple Role Disclosure.

Citibank and its affiliates offer a wide range of financial services, including
back-office letter of credit processing services on behalf of financial
institutions and letter of credit beneficiaries. Such services are provided
internationally to a wide range of customers, some of whom may be Applicants’
counterparties or competitors. Each Applicant acknowledges and accepts that
Citibank may perform more than one role in relation to a particular Credit,
including to advise each Credit notwithstanding the selection by such Applicant
of an additional or alternative advising bank.

 

23. Entire Agreement; Remedies Cumulative; Delivery by Facsimile.

This Agreement, together with the other Loan Documents, constitute the entire
agreement between the parties concerning Citibank’s issuance of the Credits for
Applicants’ account and supersede all prior or simultaneous agreements, written
or oral. All rights and remedies of Citibank under this Agreement and other
documents delivered in connection with this Agreement are cumulative and in
addition to any other right or remedy under this Agreement, each Credit or
applicable law. Applicants may submit an executed Application for any Credit in
original form or it may do so by fax or via a Citibank electronic banking
platform such as “CitiDirect,” and Applicants will be bound by any instructions
so given. Delivery of a signed signature page to this Agreement by facsimile
transmission shall be effective as, and shall constitute physical delivery of, a
signed original counterpart of this Agreement.

 

24. Termination; Surviving Provisions.

This Agreement shall be terminated only upon payment in full to Citibank of all
Obligations hereunder. Restrictive provisions in this Agreement, such as


 

(continued)

 

6



--------------------------------------------------------------------------------

 

indemnity, tax, immunity and jurisdiction provisions shall survive termination
of this Agreement. If any Credit is issued in favor of any bank, Citibank branch
or other entity in support of an undertaking issued by such bank, branch or
entity on behalf of Applicants or Citibank, Applicants shall remain liable under
this Agreement (even after expiry of such Credit) for amounts paid and
reasonable expenses incurred by Citibank with respect to such Credit or such
undertaking until such time as Citibank or such other bank, branch or entity
shall have no further liability, under applicable law, in connection with such
undertaking.

25.    Governing Law; Governing Rules.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF ANY APPLICANT AND CITIBANK
HEREUNDER SHALL BE GOVERNED BY AND SUBJECT TO THE LAWS OF THE STATE OF NEW YORK
AND APPLICABLE U.S. FEDERAL LAWS.

(b) Applicants agree that Citibank may issue any Credit subject to the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication Nos. 500 or 600 (the “UCP”) or the

International Standby Practices, ICC Publication No. 590 (the “ISP”) or, at
Citibank’s option, such later revision thereof or other ICC rules in effect at
the time of issuance of any Credit. Citibank’s privileges, rights and remedies
under ICC rules shall be in addition to, and not in limitation of, its
privileges, rights and remedies expressly provided for herein. The UCP and the
ISP (or such later revision of either), shall serve, in the absence of proof to
the contrary, as evidence of general banking usage with respect to the subject
matter thereof. (c) Applicants agree that for matters not addressed by the UCP
or the ISP, each Credit shall be subject to and governed by the laws of the
State of New York and applicable U.S. Federal laws. If, at Applicant’s request,
any Credit expressly chooses a state or country law other than New York State
law, or is silent with respect to UCP, ISP or governing law, Citibank shall not
be liable for any payment, cost, expense or loss resulting from any action or
inaction taken by Citibank if such action or inaction is or would be justified
under UCP, ISP, New York law, applicable U.S. Federal law or the law governing
each Credit.


 

26. Jurisdiction; Service of Process.

Each Applicant now irrevocably submits to the non-exclusive jurisdiction of any
state or federal court sitting in New York, New York, for itself, and in respect
of any of its property and, if a law other than New York State law has been
chosen to govern each Credit, each Applicant also now irrevocably submits to the
non-exclusive jurisdiction of any court sitting in such jurisdiction. Each
Applicant agrees not to bring any action or proceeding against Citibank in any
jurisdiction not described in the immediately preceding sentence. Each Applicant
irrevocably waives any objection to venue or any claim of inconvenience. Each
Applicant agrees that any service of process or other notice of legal process
may be served upon it by mail or hand delivery if sent to:

                                                                               
                                        
                                        
                                        
                                                   

at:                                     
                                        
                                        
                                        
                                                             

which each Applicant now designates its authorized agent for service of process
in relation to each Credit and this Agreement. (If no authorized agent is
designated in the space provided above, each Applicant agrees that process shall
be deemed served if sent to its address given for notices under this Agreement.)
Each Applicant agrees that nothing in this Agreement shall affect Citibank’s
right to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against such Applicant in any other
jurisdiction. Each Applicant agrees that final judgment against it in any action
or proceeding shall be enforceable in any other jurisdiction within or outside
the United States of America by suit on the judgment, a certified copy of which
shall be conclusive evidence of the judgment.

Global Transaction Services

www.transactionservices.citigroup.com

©2007 Citibank, N.A. All rights reserved. Citi and Arc Design and CitiDirect are
service marks of Citigroup Inc., used and registered throughout the world.

183208 GTS04196 6/07

 

(continued)

 

7



--------------------------------------------------------------------------------

 

27. JURY TRIAL WAIVER. APPLICANT AND CITIBANK EACH IRREVOCABLY WAIVES ITS RIGHT
TO A JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY CREDIT, OR ANY DEALINGS WITH ONE ANOTHER
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

Applicants:

 

 

 

 

  THE BALTIMORE COMPANY

 

 

  By:  /s/ Charles J. Daley, Jr.

 

 

  Print Name  Charles J. Daley, Jr.

 

 

  Title  President and Treasurer

 

 

  Address: 100 Light Street, Baltimore, MD 21202

 

 

  Date:   November 2, 2007

 

 

  LEGG MASON, INC.

 

 

  By:  /s/ Raymond A. Mason

 

 

  Print Name  Raymond A. Mason

 

 

  Title  Chairman, President and CEO

 

 

  Address: 100 Light Street, Baltimore, MD 21202

 

 

 

  Date  November 2, 2007

 

 

  Date  November 2, 2007

  (For Citibank Use Only)

 

 

  Approvals to Issue

 

  /s/ Fred C. Arida, AVP

 

 

Relationship Manager (Signature & Stamp)

 

  /s/ Matthew Nicholls, MD

 

 

Other required Signature & Stamp

 

 

8